Citation Nr: 0411531	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  99-08 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the left and right lower extremity, currently evaluated as 20 
percent disabling on the left and 10 percent disabling on the 
right.  

2.  Entitlement to a compensable rating for systolic click 
syndrome.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to July 
1972.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the RO in 
Des Moines, Iowa, which confirmed a 30 percent evaluation for 
bilateral varicose veins and a non-compensable rating for 
systolic click syndrome.  In an August 1999 rating decision, 
the RO established a separate 20 percent evaluation for 
varicose veins of the left lower extremity; and a separate 10 
percent evaluation for varicose veins of the right lower 
extremity.  These evaluations were made effective January 12, 
1998, the effective date of a change in the criteria for 
rating varicose veins.  62 Fed. Reg. 65,219 (Dec. 11, 1997) 
(codified at 38 C.F.R. § 4.104 (2003)).  In February 2001, 
jurisdiction over the veteran's claims file was transferred 
to the RO in Winston-Salem, North Carolina.  

The Board remanded the case in June 2003 to afford the 
veteran current examinations.  That development was completed 
and the case was returned to the Board in January 2004.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claims addressed by this 
decision has been obtained.  

2.  The veteran has superficial varicose veins above and 
below the knee.

3.  Varicose veins with recurrent thrombophlebitis of the 
left lower extremity are manifested by swelling and pain 
treated with compression hosiery without stasis pigmentation, 
eczema or ulceration.  

4.  Varicose veins of the right lower extremity are 
manifested by no more than intermittent edema or aching and 
fatigue in the leg after prolonged standing with symptoms 
relived by compression hosiery.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for bilateral 
varicose veins are met.  38 U.S.C.A. § 1155, (West 2002); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7121 (1997).

2.  The criteria for an evaluation in excess of 20 percent 
for varicose veins with recurrent thrombophlebitis of the 
left lower extremity have not been met.  38 U.S.C.A. § 1155, 
(West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7121 
(2003).

3. The criteria for an evaluation in excess of 10 percent for 
varicose veins of the right lower extremity have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 7121.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in letters dated in June 2001, December 2001, and 
January 2003.  

The United States Court of Appeals for Veteran Claims (Court) 
has held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the VCAA notice letter that was provided to the 
appellant told him to furnish information with regard to any 
person having relevant evidence, and advised him that he 
could furnish private records.  This information should have 
put him on notice to submit relevant evidence in his 
possession.  

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim, but 
declined to specify a remedy were adequate notice was not 
provided prior to initial RO adjudication.  Pelegrini v. 
Principi.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA has 
taken the position that Pelegrini is incorrect as it applies 
to cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  .  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994) (holding that a statute may produce a 
prohibited retroactive effect if it "impose[s] new duties 
with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").  

In any event, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has complied with its obligation to afford the veteran a 
contemporaneous examination in connection with his claims.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claims.  VA has also 
obtained all relevant treatment records.  These actions have 
complied with VA's duty to assist the veteran with the 
development of his claims.  38 U.S.C.A. § 5103A (West 2002).  

I.  Factual Background

In an October 1974 RO decision, service connection for severe 
varicose veins in both legs was established with a 30 percent 
evaluation.  In an October 1976 RO decision, the rating for 
bilateral varicose veins was reduced to 10 percent.  In a 
September 1995 RO decision, the evaluation for bilateral 
varicose veins was increased to 30 percent.  

On VA examination in December 1997, it was noted that the 
veteran had a history of varicose veins with much greater 
problems on the left than the right.  The veteran's current 
symptoms included pain, especially when there was 
inflammation of the veins.  There was no evidence of 
intermittent claudication, aortic aneurysm, or pain in the 
gluteal area.  No definite history of anginal pains was 
noted.  

The veteran had no symptoms of cold sensitivity.  He 
indicated that too much exercise or exertion caused increased 
pain in the left lower extremity.  It was noted that he wore 
elastic stockings at all times on the left lower extremity.

Physical examination of the lower extremities revealed 
tenderness on the left and diffuse varicosity that was 
definite evidence of incompetence.  There was no ulceration 
or edema.  The examiner noted that, regarding the varicosity 
and the thrombophlebitis, there seemed to be a mild increase 
in the condition, due to the pain and the limitation in his 
activities.  There was no evidence of any clinically observed 
arterial abnormality, especially in the lower extremities.  

On VA examination in May 1998, it was noted that the veteran 
complained of pain in the varicose areas but there was no 
other evidence of complications such as ulcerations, blisters 
or shortness of breath.  

On physical examination, it was noted that the veteran had 
superficial varicose veins on the left extending all the way 
above the knee about to the mid-thigh level.  Tiny venules in 
the left ankle area without complications were also noted.  
The arterial system was normal.  No evidence of pain in the 
femoral or inguinal area.  The right lower extremity 
demonstrated minimal to mild varicosity.  The diagnosis was 
chronic varicose veins, left greater than the right.  No 
evidence of any complications, active thrombophlebitis or 
deep thrombophlebitis was shown.  

The examiner opined that the veteran's superficial varicose 
veins were more than moderate.  It was noted that the 
varicose veins became more dilated on dependent position, 
because of the valve incompetency and the perforators with a 
deep vein communication.  

VA medical records dated from March 1996 to May 1998 show 
that the veteran was seen for complaints related to his heart 
disorder and varicose veins.  A May 1998 peripheral vascular 
study showed patent deep veins, bilaterally in the lower 
extremities.  The study was negative for deep vein 
thrombosis.  

On VA general medical examination in April 1999, the 
veteran's history of multiple deep vein thrombosis and 
systolic click were noted.  On physical examination of his 
lower extremities, varicose veins were noted, worse on the 
left than the right.  Palpable pulses on the dorsalis pedis, 
bilaterally were shown.  No clubbing or edema of the 
extremities was noted.  Diagnoses included history of 
recurrent deep vein thrombosis and status post left vein 
ligation in 1975 with subsequent thrombophlebitis episodes.  

On VA arteries examination in April 1999, post-surgical 
changes on the left lower extremity were noted.  Some 
varicose veins were noted on both lower extremities, left 
greater than right.  The veteran had palpable pulses in both 
lower extremities.  No tenderness on palpation of the lower 
extremities was noted.  A history of deep vein thrombosis and 
pulmonary embolisms during service were shown.  Recurrent 
episodes of thrombophlebitis over the last several months 
were noted.  

A July 1999 VA medical record shows that the veteran was seen 
for complaints of superficial thrombophlebitis.  He reported 
symptomatic varicosities in left the left leg.  An elective 
excision of the varicosity was recommended.  

A November 1999 VA hospital operation report reveals that the 
veteran underwent left lower extremity vein stripping.  The 
post-operative diagnosis was bilateral varicose vein in the 
lower extremities with left lower extremity venous stripping.  

A January 2000 VA artery examination report shows that the 
veteran complained of mild tenderness over the left leg 
following the November 1999 elective stripping and ligation 
of the varicosities of the left lower extremity.  On physical 
examination, there was a marked reduction in varicosities 
compared to the pre-operative diagrams.  Small varicosities 
over the calf from previous vein stripping in 1975 remained 
in the anterior leg.  Multiple healing surgical incisions 
were clean and healing well but slightly tender to palpation.  
No significant edema was noted in the lower extremities.  The 
veteran was wearing thromboembolic stockings bilaterally.  No 
pigment or eczematous changes or ulcerations were shown in 
the lower extremities.  The diagnostic impression was status 
post left leg varicosity ligation with mild residual 
varicosities.  

A January 2001 VA medical record reflects that the veteran 
was seen with complaints of recurrent thrombophlebitis of the 
left leg.  The diagnostic impressions included phlebitis.  

VA medical records dated from November 2002 to April 2003 
show treatment for a variety of conditions including chronic 
venous insufficiency.  An April 2003 record reveals that the 
veteran had swelling of the legs and continued to wear 
support stockings.  

On VA artery examination in August 2003, it was noted that 
the veteran had a long history of varicose veins 
predominately on the left side with a couple of veins 
involved on the right side.  The veteran related that he wore 
support stockings all the time.  He reported some aching in 
the left leg that was relieved somewhat by moving around and 
was aggravated by sitting still.  

Most of his current varicosities were at the knee level or 
below the knee level on the left side.  The veteran reported 
multiple episodes of thrombophlebitis in the let leg.  He 
stated that he had one episode of pulmonary embolism in the 
remote past which had not been repeated.  His last episode of 
superficial thrombophlebitis was about a year and a half ago.  
He said that he developed pedal edema if he sat for any 
length of time, or if he failed to wear his support 
stockings.  Minimal tenderness along the left lower leg was 
noted.  

Physical examination of the legs showed medial varicosities 
at the knee on the left side and some smaller varicosities 
just below the knee and down the medial aspect of the left 
calf into the left ankle area, all on the medial side of the 
foot.  On the right leg there were a couple of patches on the 
right lower calf area, with none up above the knee or at the 
knee.  No discoloration of the leg was shown.  No obvious 
pedal edema was shown.  

The veteran stated that he was able to walk three miles, 
three to four times per week with no problems.  He said that 
he worked full time in quality management and lost no time 
from work due to problems with varicose veins.  The 
diagnostic assessment was varicose veins, status post 
stripping, and status post thrombophlebitis with one episode 
of pulmonary embolism with residuals.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing ... regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v, Principi, 17 
Vet. App. 4, 9 (2003). 

Since the veteran's claims arise from a routine future 
examination conducted in December 1997, VA is required to 
consider the old rating criteria for cardiovascular diseases, 
including varicose veins, for the period prior to June 12, 
1998; and the new criteria for the period thereafter.

A.  Varicose Veins

Under the rating criteria in effect prior to January 12, 
1998.  Bilateral varicose veins were evaluated as a single 
disability.  Moderate varicose veins manifested by 
varicosities of superficial veins below the knees, with 
symptoms of pain or cramping on exertion warranted a 10 
percent evaluation.  A 30 percent evaluation was provided for 
bilateral varicose veins that were moderately severe, and 
manifested by superficial veins above and below the knee, 
with varicosities of the long saphenous, ranging in size from 
1 to 2 cm. in diameter, with symptoms of pain or cramping on 
exertion; no involvement of the deep circulation.  A 50 
percent evaluation was provided for severe bilateral varicose 
veins with involvement of the long saphenous ranging over 2 
cm. in diameter, marked distortion and sacculation, with 
edema and episodes of ulceration, and no involvement of the 
deep circulation.  The maximum evaluation was 60 percent.  
The evaluation was provided where bilateral varicose veins 
were manifested by the findings needed for a severe 
evaluation, and secondary involvement of the deep circulation 
as demonstrated by positive Trendelenberg's and Parthe's 
tests with ulceration and pigmentation.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).

The rating schedule provided separate criteria for evaluating 
phlebitis or thrombophlebitis with obliteration of deep 
return circulation.  38 C.F.R. § 4.104, Diagnostic Code 7121 
(1997).

Under the new rating criteria, varicose veins are evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7120.  Post-
phlebitic syndrome of any etiology is evaluated under 38 
C.F.R. § 4.104, Diagnostic Code 7121.  Both diagnostic codes 
provide for the evaluation of the disease as a whole, with 
each extremity separately evaluated and combined using 38 
C.F.R. §§ 4.25 and 4.26 (2003), if applicable.  

The criteria under the new Diagnostic Codes 7120 and 7121 are 
the same.  With massive board-like edema with constant pain 
at rest, a 100 percent rating is warranted.  With persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration, a 60 percent rating is 
warranted.  With persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, a 40 percent 
rating is warranted.  With persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema, a 20 percent rating 
is warranted.  With intermittent edema of extremity or aching 
and fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery, a 10 percent rating is warranted.  A noncompensable 
rating is assigned for asymptomatic palpable or visible 
varicose veins.

Under the old criteria the veteran's disability was evaluated 
as moderately severe.  This evaluation is consistent with the 
comment of one examiner that the veteran's disability was 
more than moderate.  

The veteran has contended that his disability meets the 
criteria for 50 percent evaluation on the basis of severe 
bilateral varicose veins.  The record shows that he 
apparently did have involvement of superficial veins above 
and below the knee on the December 1997 examination (although 
an April 1997 treatment record showed findings only below the 
knee).  The examiner was unable to report on the diameter of 
the veteran's varicosities, and made no comment as to whether 
there was sacculation.  The examiner did note that there was 
no ulceration.  

Thus, the December 1997 examination report contained no 
finding as to two of the criteria for a 50 percent 
evaluation, and showed that he met one of the requirements 
for the 50 percent evaluation, but not the remaining 
criteria.  Subsequent examinations have not reported on the 
presence or absence of sacculation or on the diameter of the 
varicose veins.  Subsequent examinations have continued to 
report superficial varicose veins above and below the knee.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that his disability more closely approximated the 
criteria for the 50 percent evaluation than for the 30.  See 
38 C.F.R. § 4.7 (2003).

The next higher evaluation under the old criteria required 
involvement of the deep circulation.  The December 1997 
examination report contains no findings indicative of 
involvement of the deep circulation, and in fact shows that 
there was no ulceration or stasis pigmentation.  The May 1998 
examination report shows that a venogram had revealed the 
deep circulation to be within normal limits.  Accordingly, 
the Board finds that the veteran does not meet the criteria 
for an evaluation in excess of 50 percent under the old 
criteria.

The veteran could not obtain a higher rating under the old 
criteria for evaluating phlebitis because, there is no 
evidence that there is obliteration of the deep circulation.  
The evidence cited in the preceding paragraph shows that 
there was no involvement of the deep circulation.

Under the new criteria for evaluating varicose veins and 
phlebitis, an evaluation in excess of 10 percent requires 
persistent edema, only partially relieved with elevation.  
The veteran's edema has consistently been shown to either be 
absent, or relieved by the use of support stockings.  He has 
been able to work and remain active without any reports 
during the appeal period that he must elevate the legs to 
relieve edema.  An evaluation in excess of 20 percent would 
also require stasis pigmentation or eczema.  The examinations 
have consistently found that the veteran did not have stasis 
pigmentation or eczema.  Therefore the new rating criteria 
would not provide a basis for an evaluation in excess of the 
combined 50 percent evaluation under the new rating criteria.

Although the new rating criteria provide for evaluation of 
varicose veins in each leg, the Board finds that the veteran 
receives a higher evaluation if his disability is evaluated 
under the old criteria as a single disability.  See 38 
U.S.C.A. § 1155 (providing that revisions to the rating 
schedule cannot result in the reduction in an evaluation in 
effect on the effective date of the rating change).  
Therefore, a 50 percent evaluation is granted for bilateral 
varicose veins.


ORDER

Entitlement to a 50 percent rating for bilateral varicose 
veins is granted.


REMAND

In its previous remand the Board requested that the veteran 
be provided an examination to determine the current 
manifestations of the systolic click syndrome.  The veteran 
was afforded an examination in August 2003.  The examiner 
noted that the systolic click syndrome was unrelated to the 
premature ventricular contractions and arteriosclerotic heart 
disease, but did not describe the current manifestations, if 
any of the systolic click syndrome.

Systolic click syndrome is not listed in the VA rating 
schedule.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  

The veteran's systolic click syndrome has been rated by 
analogy using the criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7000, which pertains to rheumatic heart disease and 
valvular heart disease.  

Under the old version of Diagnostic Code 7000, active 
rheumatic heart disease, and with ascertainable cardiac 
manifestation for a period of six months was evaluated as 100 
percent disabling.  Inactive rheumatic heart disease was 
evaluated as 100 percent disabling if manifested by definite 
enlargement of the heart confirmed by roentgenogram and 
clinically; dyspnea on slight exertion; rales; pretibial 
pitting at end of day or other definite signs of beginning 
congestive failure; more than sedentary employment precluded.  
A 60 percent evaluation was provided for inactive rheumatic 
heart disease manifested by the heart definitely enlarged; 
severe dyspnea on exertion; elevation of systolic blood 
pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; more than 
light manual labor is precluded.  A 30 percent evaluation was 
provided for inactive rheumatic heart disease manifested by 
cardiac manifestations during the episode or recurrence of 
rheumatic fever for 3 years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarged 
heart.  A 10 percent evaluation was provided for inactive 
rheumatic heart disease manifested by identifiable valvular 
lesion, slight if any, dyspnea, the heart not enlarged; 
following an established episode of active rheumatic heart 
disease.  38 C.F.R. § 4.104; Diagnostic Code 7000 (1997).

Under the new criteria, a 10 percent rating is warranted 
where a workload of greater than seven METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; continuous medication required.  A 30 percent 
rating is warranted where a workload of greater than five 
METs but not greater than seven METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there has been more than one episode of congestive 
heart failure in the past year; where a workload of greater 
than three METs but not greater than five METs results in 
dyspnea, fatigue, angina, dizziness or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic congestive heart failure; where a 
workload of three METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

On VA examination in April 1999 it was reported that the 
veteran had a mildly enlarged cardiac silhouette shown by X-
ray examination.  The X-ray report contains an impression of 
mild cardiomegaly.  A definitely enlarged heart is one of the 
criteria for a 30 percent evaluation under the old version of 
Diagnostic Code 7000.  However, it is unclear whether the 
finding on the April 1999 examination represented a 
definitely enlarged heart, and if so, whether it was a 
manifestation of the systolic click syndrome.

Although, the examiner conducting the August 2003 examination 
noted that the veteran had achieved a workload of 11 METs in 
1999, another evaluation in June 1999 treatment record 
contains a finding that the veteran had only achieved 10 
METs.  

Accordingly, this case is remanded for the following:

The veteran should be afforded a 
cardiovascular or heart examination to 
determine all current manifestations of 
the systolic click syndrome.  The 
examiner should review the claims folder, 
and note such review in the examination 
report or in an addendum to the report.  
If the examiner finds that there are no 
current manifestations of systolic click 
syndrome, the examiner should so state.  
The examiner should specifically comment 
on whether the veteran has current 
enlargement of the heart attributable to 
the systolic click syndrome.  Testing 
necessary to determine the veteran's 
workload in METs should be conducted, and 
if the veteran achieves a workload of 10 
or less METs, the examiner should express 
an opinion as to whether any part of such 
reduced workload is due to the systolic 
click syndrome.

Thereafter the case should be returned to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



